Citation Nr: 0111994	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension.

2.  Entitlement to service connection for non-insulin 
dependent diabetes mellitus.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a psychiatric 
disorder, to include depression and a personality disorder.

5.  Entitlement to a nonservice-connected pension, to include 
a nonservice-connected pension pursuant to the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
Law



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had unverified active military service from 
December 1974 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this instance, the veteran has put VA on notice of 
potentially relevant medical records.  Under § 3a of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)), the VA is required to make reasonable efforts to 
obtain records, including private records, that the claimant 
adequately identifies to the VA and authorizes the VA to 
obtain.  When the veteran was seen at the local VA Medical 
Center in August 1999, he indicated that he had been disabled 
for many years due to "heart problems, 

diabetes, and nerves."  Yet, the claims folder only contains 
medical records from 1999 to the present.  Medical records 
showing any kind of treatment for these disabilities between 
the time the veteran was discharged from the US Navy to 1999 
are not of record.  Said records may substantiate the 
veteran's claim, and as such, the VA has a duty to obtain 
those records.  Hence, in order to abide by the spirit and 
intent of the Veterans Claims Assistance Act, this case is 
remanded for the purpose of obtaining additional medical 
records and evidence.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
has not been accorded a recent VA examination, and said 
examination, along with comments obtained by the examiner, 
would assist in evaluating this claim.  Hence, the claim is 
also remanded for this purpose.  

The Veterans Claims Assistance Act also requires that 
government records held by another Federal department or 
agency be obtained by VA when there is a possibility that 
said records may be relevant to the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  Since the veteran has indicated that he 
is in receipt of disability benefits, and said benefits may 
have been awarded for medical conditions for which he is now 
seeking VA benefits, those records are relevant and as such 
should be obtained by VA.

Moreover, due to the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 

proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, St. Louis, Missouri, to 
verify the dates and nature of the 
veteran's purported active service.

2.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

3.  Request that the veteran provide a 
list of those medical specialists from 
whom he has received treatment, along 
with a list of those hospitals where he 
has received treatment, for any 
disability, condition, and disease since 
he was released from active duty.  After 
the list is submitted by the veteran, 
make arrangements in order to obtain 
copies of all records of any treatment 
reported by the veteran that are not 
already in the claims file.  Such 
arrangements include the generation of 
release forms identifying the name of the 
health provider, address, and dates of 
treatment.  The Board is particularly 
interested in treatment received at any 
VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.


If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed, i.e., 
provided notice, and given an opportunity 
to obtain and submit the records.  38 
C.F.R. § 3.159(c) (2000).

4.  Obtain from the Social Security 
Administration (SSA) a copy of any 
records showing a benefits award that the 
appellant has received from the SSA, 
including any and all medical or 
psychiatric determinations made by that 
Administration. 

5.  If any development undertaken, 
pursuant to information or releases 
provided by the veteran, is unsuccessful, 
the veteran should be notified of this 
failure.  When notified, the veteran 
should be told what efforts were taken to 
develop the evidence, what records have 
been obtained, and any further action 
that will occur.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The claims folder should be 
reviewed and efforts made to ensure that 
no other notification and/or development 
action is necessary in accordance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  If further 
action is required, said action should be 
accomplished prior to further 
adjudication/processing of the claim.

6.  Schedule the veteran for an 
appropriate VA examinations by a 
cardiologist, internist, and 
psychiatrist.  The examiners should be 
provided a copy of this remand together 
with the veteran's entire claims 

folder, and the examiners are asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiners should proffer an opinion 
as to whether the veteran's current 
psychiatric condition, diabetes mellitus, 
hepatitis, and heart disability are 
related to any condition suffered from by 
the veteran while he was in the military.  
Also requested by each of the examiners 
is an opinion as to the etiology of the 
veteran's current disabilities.  The 
examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

7.  The veteran should also receive a 
general medical examination in order to 
determine the nature and extent of any 
disorders for which service connection is 
not in effect.  The RO should 
specifically request that the examining 
VA physician comment on what limitation 
on daily activities, if any, is imposed 
by the disorders, if any, for which 
service connection is not in effect.  The 
RO should request that the examiner 
express an opinion as to the affect the 
veteran's chronic pain syndrome has upon 
his ability to obtain gainful employment.  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination. 


8.  The RO should inform the medical 
examiners that these examinations must be 
conducted in accordance with the Court's 
directives in Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), with the 
examination reports emphasizing the 
limitation of activity imposed by the 
veteran's various disorders, viewed in 
relation to their respective histories, 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of the 
disability upon the veteran's ordinary 
activity. 

The RO will ensure that the examiner(s) 
will have all pertinent medical records 
available for review, and it will remind 
the examiners that the results of the 
prior examinations must be carefully 
coordinated so that a comprehensive 
assessment with respect to the impact of 
the veteran's combined disabilities may 
be ascertained. 

9.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examination reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claims should be readjudicated.  The appellant has 
the right to submit additional evidence and 

argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the decision remains in any manner unfavorable, 
the veteran and his attorney should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the case should be returned to the 
Board for further consideration, if appropriate.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



